                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAYA CHERNIS,                                     Case No. 18-cv-07397-SVK
                                   8                     Plaintiff,
                                                                                           ORDER GRANTING UNOPPOSED
                                   9              v.                                       MOTION FOR LEAVE TO FILE FIRST
                                                                                           AMENDED COMPLAINT
                                  10     MP BAKER PARK LLC, et al.,
                                                                                           Re: Dkt. No. 23
                                  11                     Defendants.

                                  12          On December 15, 2019, Plaintiff filed a motion for leave to file a first amended complaint.
Northern District of California
 United States District Court




                                  13   Dkt. 23. On December 30, 2019, Defendants filed a notice of non-opposition to Plaintiff’s
                                  14   motion. Dkt. 24. Accordingly, Plaintiff’s motion for leave to file a first amended complaint is
                                  15   hereby GRANTED. Plaintiff shall file the amended complaint as a separate docket entry within
                                  16   ten days of this order.
                                  17          SO ORDERED.
                                  18   Dated: January 2, 2020
                                  19

                                  20
                                                                                                   SUSAN VAN KEULEN
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
